                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 CRA, INC.,
                                            HONORABLE JEROME B. SIMANDLE
                       Plaintiff,

         v.                                        Civil Action No.
                                                   16-5632 (JBS-AMD)
 OZITUS INTERNATIONAL, INC.,

                       Defendant.                  MEMORANDUM OPINION



SIMANDLE, District Judge:

     This matter is before the Court on the unopposed motion of

Defendant Ozitus International, Inc.’s (“Defendant”) to dismiss the

Complaint       with   prejudice.    [Docket    Item   117.]   For    the   reasons

explained below, the Court will grant Defendant’s motion and dismiss

the Complaint with prejudice. The Court finds as follows:

     1.        In   this   action,     Plaintiff    CRA,   Inc.      (“Plaintiff”)

generally       alleges    that     Defendant   tortiously     interfered       with

Plaintiff’s contracts with the County of Camden and with contracts

between Plaintiff and its employees, induced Plaintiff’s employees

to breach their confidentiality and non-compete agreements with

Plaintiff, and wrongfully hired Plaintiff’s employees to provide the

same services to the County of Camden that Plaintiff had provided

before        Defendant    allegedly     interfered     with      that      business

relationship. [Docket Item 1.]
     2.   Plaintiff is a Delaware corporation with its principal

place of business located in Virginia. [Docket Item 1 at ¶ 1.]

Pursuant to the common law and 28 U.S.C. § 1654, a corporation may

appear in the federal courts only through licensed counsel and may

not proceed pro se. See Rowland v. California Men’s Colony, Unit II

Men’s Advisory Council, 506 U.S. 194, 201 (1993) (citing Osborn v.

President of Bank of United States, 9 Wheat. 738, 829 (1824)).

     3.   Mr. Robert C. Brady, Esq. of Gibbons, PC, signed the

Complaint and became counsel of record for Plaintiff. [Docket Item

1-1.] Thereafter, Mr. Michael S. O’Reilly, Esq. and Mr. Christopher

P. Fox, Esq. of O’Reilly Stoutenberg Richards, LLP, applied for, and

were granted, admission to represent Plaintiff as pro hac vice

counsel. [Docket Items 20 & 21]. On October 3, 2017, Mr. O’Reilly

and Mr. Fox withdrew their pro hac vice appearances in this matter.

[Docket Items 78 & 79.] Ms. Roya Vasseghi, Esq., and Ms. Mariam

Tadros, Esq. were subsequently admitted pro hac vice to represent

Plaintiff with Mr. Brady [Docket Item 105], but filed an Emergency

Motion to Withdraw as counsel on the basis of “irreconcilable

differences regarding the representation.” [Docket Item 108.] That

motion was granted by the Honorable Ann Marie Donio on October 1,

2018. [Docket Item 110.] That left Mr. Brady as the sole attorney

representing Plaintiff in this case.

     4.   On December 12, 2018, Mr. Brady filed his own motion to

withdraw as attorney [Docket Item 113], wherein he certified that


                                 2
“issues arose regarding the non-payment of Gibbons P.C.’s invoices”

and that, on October 31, 2018, Plaintiff’s new Chairman, General

Bruce Lawlor (U.S. Army, retired) sent Mr. Brady an email stating in

part: “[k]indly accept this as a notice for you to cease all work on

behalf of CRA, Inc.” [Docket Item 113-1 at ¶¶ 4, 7.] According to

Mr. Brady, after receiving that email, he had several conversations

with General Lawlor where the need for Plaintiff to retain new

counsel was discussed and General Lawlor “has advised that Jennifer

T. Langley, Esq. of Inman & Strickler P.L.C., a member of the

Virginia Bar, with offices located in Virginia Beach, Virginia has

been retained on behalf of CRA, Inc.,” and “she plans to make an

appearance, but first needs to retain New Jersey Counsel.” [Id. at

¶ 8.] As of the date of Mr. Brady’s December 12, 2018 filing, “this

has not happened.” [Id.]

       5.      On January 10, 2019, the Honorable Ann Marie Donio entered

an Order allowing Mr. Brady to withdraw as counsel for Plaintiff.

[Docket Item 114.] Judge Donio ordered that Plaintiff “shall obtain

an attorney and have new counsel enter an appearance on its behalf

in this case within thirty (30) days from the date of entry of this

Order.” [Id.] (emphasis in original). Judge Donio further ordered

that Gibbons, P.C. shall serve a copy of this Order on Plaintiff and

file    proof     of   such   service    on   the    docket.   [Id.]   Mr.    Brady

subsequently filed proof of service on the docket, indicating that

the    Order    was    delivered   to   General     Lawler   and   signed    for   by


                                          3
authorized agent Nicole Luster. [Docket Item 116.] The deadline for

Plaintiff to retain new counsel and for entry of their appearance on

the docket expired on February 9, 2019, without any action being

taken.

     6.    On March 5, 2019, Defendant filed the instant motion to

dismiss with prejudice. [Docket Item 117.] While Defendant does not

cite a rule in support of its motion, the Court surmises that

Defendant seeks dismissal of the Complaint for Plaintiff’s failure

to prosecute pursuant to Rule 41(b), FED. R. CIV. P.

     7.    Under Rule 41(b), which governs involuntary dismissal, a

defendant may move to dismiss an action or any claims against it

where the plaintiff either fails to prosecute the case or fails to

comply with court rules or orders. FED. R. CIV. P. 41(b). The Rule

expressly provides that a dismissal order pursuant to 41(b) “operates

as   an   adjudication    on   the   merits”   unless   the   order   states

otherwise. Id. “Failure to prosecute does not require that the party

take affirmative steps to delay the case. A failure to comply with

court orders, failure to respond to discovery or other failure to

act is sufficient to constitute lack of prosecution.” Melvin v.

Astbury, 2006 WL 1084225, at *2 (D.N.J. Apr. 21, 2006) (citing Adams

v. Trs. of the New Jersey Brewery Emps.' Pension Trust Fund, 29 F.3d

863, 875 (3d Cir.        1994); Nat'l Hockey League v. Metro. Hockey

Club, 427 U.S. 639, 640–641 (1976)).




                                      4
     8.   The Third Circuit requires “that a district court must

consider [the Poulis factors] before dismissing an action for failure

to prosecute.” Clarke v. Nicholson, 153 F. App’x 69, 72 (3d Cir.

2005) (citing Poulis v. State Farm Fire and Casualty Co., 747 F.2d

863, 868 (3d Cir. 1984)). The six Poulis factors include:

          (1)   the extent of the nonmoving party's personal
                responsibility;

          (2)   the prejudice to the moving party caused by
                the failure to meet scheduling orders and
                respond to discovery;

          (3)   a history of dilatoriness;

          (4)   whether the conduct of the party or attorney
                was willful or in bad faith;

          (5)   the effectiveness of sanctions other than
                dismissal, which entails an analysis of
                alternative sanctions; and

          (6)   the meritoriousness of the claim or defense.

Clarke, 153 F. App’x at 72. However, the Court need not engage in an

analysis of the six Poulis factors in cases where a party willfully

abandons her case or otherwise makes adjudication of the matter

impossible. See, e.g., Sebrell ex rel. Sebrell v. Phila. Police

Dep't, 159 F. App’x 371, 373–74 (3d Cir. 2005); Spain v. Gallegos, 26

F.3d 439, 454–55 (3d Cir. 1994); see also Abulkhair v. New Century

Fin. Servs., Inc., 467 F. App’x 151, 153 (3d Cir. 2012). Moreover,

in analyzing the Poulis factors, the Court bears in mind that

dismissal with prejudice, as requested by Defendant here, is a

“drastic sanction[], termed ‘extreme’ by the Supreme Court, . . .


                                 5
[which should be reserved for cases comparable to . . . ‘flagrant

bad faith’ and ‘callous disregard.’” Harris v. City of Philadelphia,

47 F.3d 1311, 1330 n.18 (3d Cir. 1995).

     9.    As noted above, a corporation may not represent itself pro

se, Plaintiff currently has no attorney in this matter, and more

than 55 days have passed since the expiration of the February 9,

2019 deadline of Judge Donio’s January 10, 2019 Order. Plaintiff has

filed no opposition to this motion and has not sought additional

time to do so, and has, this Court finds, abandoned its case.

Plaintiff appears to have paid no particular attention to prosecuting

this case since October 31, 2018, when Chairman Lawlor directed the

Gibbons firm to cease all work.

     10.    Accordingly, the Court will grant Defendant’s motion and

dismiss the Complaint. Because Plaintiff has affirmatively abandoned

its case and taken no steps since October 31, 2018 to resume

prosecuting the case, a further examination of the Poulis factors is

unnecessary. See Sebrell, Spain, and Abulkhair, supra.

     11.   For the foregoing reasons, Defendant’s motion to dismiss

will be granted and the Complaint will be dismissed with prejudice.

An accompanying Order will be entered.




April 4, 2019                         s/ Jerome B. Simandle
Date                                  JEROME B. SIMANDLE
                                      U.S. District Judge



                                  6
